Title: Edmund Randolph to John Wilcocks, Jr., 26 June 1794
From: Randolph, Edmund
To: Wilcocks, John Jr.



               26 June 1794. At GW’s request, replies to Wilcocks’s letter to GW of 29 June 1793. Although always happy "to assist a stranger who meditates a settlement in our country," Randolph will not "attempt to give" Wilcocks "a direction in favor of any place."  Rather, he assures him that "in the wide extent of the United States there may be found a variety of soil and climate, and perhaps even of manners, suited to almost any taste."  Wilcocks should come to the United States, where he "will obtain every information, which may be necessary for your accommodation."
            